
	

115 HRES 1018 RH: Requesting the President to transmit to the House of Representatives certain documents in the possession of the President relating to the determination to impose certain tariffs and to the strategy of the United States with respect to China.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 186
		115th CONGRESS
		2d Session
		H. RES. 1018
		[Report No. 115–979]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2018
			Mr. Pascrell submitted the following resolution; which was referred to the Committee on Ways and Means
		
		September 26, 2018Additional sponsors: Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Mr. Kind, Mr. Levin, Mr. Doggett, Ms. Sánchez, and Ms. Sewell of Alabama
			September 26, 2018
			Reported without recommendation, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Requesting the President to transmit to the House of Representatives certain documents in the
			 possession of the President relating to the determination to impose
			 certain tariffs and to the strategy of the United States with respect to
			 China.
	
	
 That the President is requested to transmit (in a manner the President determines is appropriate to protect classified information) to the House of Representatives, not later than 14 days after the adoption of this resolution, any and all documents in draft or final form, including reports, memos, spreadsheets, and slide deck presentations, in the possession of the President that relate to—
 (1)the determination of the President on March 8, 2018, to impose, pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862)—
 (A)a global tariff on steel imports and aluminum imports from all countries, instead of the targeted tariffs identified as Alternative 2—Tariffs on a Subset of Countries in the recommendations included in the January 11, 2018, report of the Department of Commerce entitled The Effect of Imports of Steel on the National Security or in the January 17, 2018, report of the Department entitled The Effects of Imports of Aluminum on the National Security; or
 (B)tariffs of 25 percent on steel imports and of 10 percent on aluminum imports from all countries, instead of the levels of 24 percent and 7.7 percent, respectively, identified as Alternative 1B. Global Tariff in the recommendations included in the January 11, 2018, report of the Department of Commerce entitled The Effect of Imports of Steel on the National Security or in the January 17, 2018, report of the Department entitled The Effects of Imports of Aluminum on the National Security;
 (2)the strategy of the Administration with respect to negotiations with the Government of the People’s Republic of China to resolve the concerns of the United States regarding China’s acts, policies, and practices that are unjustifiable or that burden or restrict United States commerce, as described in the findings provided in the March 22, 2018, report completed by the Office of the United States Trade Representative entitled Findings of the Investigation into China’s Acts, Policies, and Practices related to Technology Transfer, Intellectual Property, and Innovation under Section 301 of the Trade Act of 1974, including—
 (A)actions the Administration took to address those concerns on a bilateral or multilateral basis before imposing the initial set of tariffs pursuant to section 301 of the Trade Act of 1974 (19 U.S.C. 2411) on July 6, 2018; and
 (B)actions the Administration has taken and intends to take to address those concerns on a bilateral or multilateral basis since July 6, 2018; and
 (3)any actions the Administration has considered taking to offset harm to United States exporters facing tariffs that have been or will be imposed by other countries in response to United States tariffs imposed pursuant to section 232 of the Trade Expansion Act of 1962 or section 301 of the Trade Act of 1974.
			
	
		September 26, 2018
		Reported without recommendation, referred to the House Calendar, and ordered to be printed
